United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 08-1809
Issued: February 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

On June 10, 2008 appellant filed a timely appeal from the merit decision of the Office of
Workers’ Compensation Programs dated March 21, 2008 granting a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of this
case.
ISSUE
The issue is whether appellant has established that he has greater than two percent
impairment to his right lower extremity, for which he received a schedule award.
FACTUAL HISTORY
On March 24, 2006 appellant, then a 52-year-old supply technician, filed a traumatic
injury claim for a strain to his right knee. On May 19, 2006 the Office accepted his claim for
right knee strain and right medial meniscus tear. On June 7, 2006 Dr. Joe Duncan, an orthopedic
surgeon, performed an arthroscopy of the right knee with partial medial meniscectomy of the
middle and posterior horns of the medial meniscus and chondroplasty of the medial femoral
condyle. In a June 30, 2006 report, he assessed appellant as status post right knee arthroscopy
with continued pain in the right knee. In a July 31, 2006 report, Dr. Duncan indicated that the

x-rays of appellant’s right knee showed some mild osteoarthric changes in the right knee but
noted that the changes did not “look too bad in comparison to the left knee.”
In a May 23, 2007 report, appellant’s physical therapist indicated that appellant had a
nine percent impairment of the right lower extremity. He applied the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001). The physical
therapist noted that appellant qualified for a two percent impairment of his lower extremity for
his arthroscopic partial medial meniscectomy and a seven percent lower extremity impairment
rating for his right knee post-traumatic degenerative changes over the right medial femoral
condyle and medial plateau as a result of landing directly on the medial aspect of his right knee
during his fall.1 On June 13, 2007 Dr. Stephen N. Barnes, a Board-certified orthopedic surgeon,
indicated that he agreed with this rating.
On September 4, 2007 appellant filed a claim for a schedule award.
On October 29, 2007 the Office asked the Office medical adviser to review appellant’s
record and calculate his impairment to his right lower extremity. The medical adviser responded
on October 30, 2007 that appellant had two percent impairment due to his partial medial
meniscectomy.2 However, he disagreed with the additional seven percent impairment
recommended for arthritis by Dr. Barnes because he failed to supply the required x-ray report
with measurements of residual cartilage intervals. The medical adviser noted that, if this report
was supplied, he would reconsider his assessment.
By letter dated November 2, 2007, the Office asked Dr. Barnes to respond to the Office
medical adviser’s report. Dr. Barnes responded by submitting a report dated January 9, 2008
indicating that appellant had five millimeters of space on the medial side of his right knee
pursuant to x-rays.
Dr. Barnes’ comments were referred to a different Office medical adviser who indicated
in comments dated March 19, 2008 that, pursuant to the A.M.A., Guides, there is no impairment
for five millimeters of cartilage. Accordingly, the Office medical adviser recommended a
schedule award for two percent impairment to the right lower extremity.
By decision dated March 24, 2008, the Office issued a schedule award for two percent
impairment of the right lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
1

A.M.A., Guides 544, Table 17-31.

2

Id. at 546, Table 17-33.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

2

sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.
ANALYSIS
The Office accepted appellant’s claim for right knee strain and right medial meniscus tear
as a result of appellant’s work-related injury of March 19, 2006. Both Dr. Barnes and the Office
medical advisers properly agree that appellant is entitled to a two percent impairment of his
lower extremity for his arthroscopic partial medial meniscectomy.5 A dispute arose however as
to whether appellant was entitled to an additional schedule award for an arthritic impairment.
Dr. Barnes initially indicated that appellant was entitled to an additional seven percent lower
extremity impairment rating for his right knee post-traumatic degenerative changes over the right
medial femoral condyle and medial plateau as a result of landing directly on the medial aspect of
his right knee during the fall.6 When the case was first referred to the Office medical adviser, he
indicated that he could not agree with this impairment rating because Dr. Barnes failed to supply
the required x-ray report with measurements of residual cartilage intervals. Dr. Barnes
responded to these comments by indicating that appellant had five millimeters of space on the
medial side of his right knee pursuant to x-rays. However, when the case was referred to a new
Office medical adviser, he properly noted that the A.M.A., Guides allow no impairment for five
millimeters of cartilage.7 Accordingly, Dr. Barnes’ opinion that appellant had seven percent
impairment due to arthritic impairments based on x-rays is not supported by the A.M.A, Guides.
The Office medical adviser properly interpreted the A.M.A., Guides and recommended a
schedule award based on a two percent impairment of the right lower extremity based on
appellant’s partial medial meniscectomy. As the Office medical adviser provided the only
medical opinion supported by the A.M.A., Guides his opinion is entitled to decisive weight.
CONCLUSION
The Board finds that appellant has not established that he has greater than two percent
impairment to his right lower extremity.

5

A.M.A., Guides 546, Table 17-33.

6

Dr. Barnes cites to A.M.A., Guides 544, Table 17-31 for support.

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 21, 2008 is affirmed.
Issued: February 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

